EMPLOYMENT AGREEMENT
     This Employment Agreement, made and entered into as of the 6th day of May,
2008, by and between Wachovia Corporation (the “Company”), a North Carolina
corporation, and Jane C. Sherburne (the “Executive”);
     WHEREAS, the Management Resources & Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company employ the Executive and have the continued service
of the Executive. The Committee believes it is imperative to encourage the
Executive’s full attention and dedication to the Company, and to provide the
Executive with compensation and benefits arrangements upon a termination of
employment with the Company which ensure that the compensation and benefits
expectations of the Executive will be satisfied and which are competitive with
those of other corporations.
     NOW, THEREFORE, in order to accomplish the objectives set forth above and
in consideration of the mutual covenants herein contained, the parties hereby
agree as follows:
     1. Employment Period. (a) The “Effective Date” shall mean the first day
that the Executive commences performing her duties for the Company. It is
expected that the Effective Date will be August 1, 2008 but such date may be
altered by agreement between the Company and the Executive; provided that in the
event that the Executive is unable to commence performing her duties by
October 1, 2008, then this Agreement shall be void and of no effect.
          (b) The Company hereby agrees to employ the Executive and to continue
the Executive in its employ, and the Executive hereby agrees to be employed by
and to remain in the employ of the Company upon the terms and conditions set
forth in this Agreement, for the period commencing on the Effective Date and
ending on the third anniversary thereof (the “Employment Period”); provided,
however, that commencing on the third anniversary, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Employment Period shall be automatically extended so as to terminate one
year from such Renewal Date, unless at least 90 days prior to the Renewal Date
the Company or the Executive, respectively, shall give notice to the Executive
or the Company, respectively, that the Employment Period shall not be so
extended. Notwithstanding the foregoing, in the event a “Change in Control” (as
defined herein) occurs, the Employment Period, unless previously terminated,
shall be extended immediately prior to the Change in Control so that the
Employment Period shall terminate no earlier than three years from such Change
in Control.
     2. Terms of Employment. (a) Positions and Duties. (i) During the Employment
Period, the Company agrees to employ the Executive, and the Executive agrees to
serve as an employee of the Company and as an employee of one or more of its
subsidiaries. The Executive shall perform such duties and responsibilities, in
such capacity and with such authority, for the Company (or one or more of its
subsidiaries) as the Company may designate from time to time.

1



--------------------------------------------------------------------------------



 



Such duties shall be of a type for which the Executive is suited by background,
experience and training, in the Company’s reasonable discretion.
               (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote her full professional attention and time during normal business hours
to the business and affairs of the Company and to perform the responsibilities
assigned to the Executive hereunder. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement and are consistent with the Company’s policies. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Effective Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.
          (b) Compensation. (i) Salary and Bonus. For all services rendered by
the Executive in any capacity under this Agreement, the Company shall pay the
Executive during the Employment Period as compensation (i) an annual salary in
an amount not less than the amount of the Executive’s annual salary as of the
Effective Date (as set forth in Appendix A, the “Annual Base Salary”) and
(ii) such annual cash incentive bonus, if any, as may be awarded to her by the
Board or by a Committee designated by the Board (the “Annual Bonus”). Such
salary shall be payable in accordance with the Company’s customary payroll
practices, and any such bonus shall be payable in cash in accordance with the
Company’s incentive bonus plans from which the Annual Bonus is awarded. During
the Employment Period prior to the Date of Termination, the Annual Base Salary
shall be reviewed in accordance with the Company’s policies and procedures
applicable to the Executive and may be increased from time to time consistent
with such procedures. Any increase in Annual Base Salary shall not serve to
limit or reduce any other obligation to the Executive under this Agreement. In
the event the Executive’s actual Annual Base Salary is increased above the then
current Annual Base Salary during the Employment Period, such increased Annual
Base Salary shall constitute “Annual Base Salary” for purposes of this
Agreement, and may not thereafter be reduced except with the written consent of
the Executive.
               (ii) Employee Benefits. During the Employment Period prior to the
Date of Termination, the Executive and/or the Executive’s family, as the case
may be, shall be eligible to participate in employee benefit plans generally
available to other peer executives of the Company or its subsidiaries, including
without limitation, savings plans, retirement plans, welfare benefit plans
(including, without limitation, medical, dental, disability and life, but
excluding severance plans) and similar plans, practices, policies and programs.
In addition, during the Employment Period, the Executive shall be eligible to
participate in the Company’s stock-based incentive compensation plans then
available to other peer executives of the

2



--------------------------------------------------------------------------------



 



Company with awards thereunder determined by the Board or by a Committee
designated by the Board, in its sole discretion, except as provided in this
Agreement.
               (iii) Expenses. During the Employment Period prior to the Date of
Termination, the Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company and its affiliated companies
in effect for the Executive at the time the expense is incurred.
               (iv) Fringe Benefits. During the Employment Period prior to the
Date of Termination, the Executive shall be entitled to fringe benefits and
perquisite plans or programs of the Company and its affiliated companies
generally available to executives who are peers of the Executive; provided that
the Company reserves the right to modify, change or terminate such fringe
benefits and perquisite plans or programs from time to time, in its sole
discretion.
               (v) Indemnification/D&O Insurance. During the Employment Period
for acts prior to the Date of Termination, the Executive shall be entitled to
indemnification with respect to the performance of her duties hereunder, and
directors’ and officers’ liability insurance, on the same terms and conditions
as generally available to other peer executives of the Company and its
affiliated companies.
               (vi) Sign-On Arrangements. In order to induce the Executive to
accept employment with the Company and to replace equity compensation which she
will forfeit as a consequence, the Company will make certain payments and grant
retention awards to the Executive as set forth in Appendix A.
     3. Termination of Employment. (a) Retirement, Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
or Retirement (as defined herein) during the Employment Period. For purposes of
this Agreement, “Retirement” shall mean either (i) voluntary termination by the
Executive of the Executive’s employment upon satisfaction of the requirements
for early retirement under the Company’s tax-qualified defined benefit pension
plan or (ii) voluntary termination by the Executive of the Executive’s
employment upon satisfaction of the requirements for normal retirement under the
terms of the Company’s tax-qualified pension plan. If the Company determines in
good faith that Disability of the Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may give
to the Executive written notice in accordance with this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean termination of the
Executive’s employment upon satisfaction of the requirements to receive benefits
under the Company’s long-term disability plan.

3



--------------------------------------------------------------------------------



 



          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean:
               (i) the continued and willful failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Company which specifically identifies the manner in which the
Company believes that the Executive has not substantially performed the
Executive’s duties and a reasonable time for such substantial performance has
elapsed since delivery of such demand, or
               (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct which is materially injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chairman of the Board or a
senior executive officer of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. Following
a Change in Control (as defined herein), the Company’s termination of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before such Board),
finding that, in the good faith opinion of such Board, the Executive is guilty
of the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
          (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, in the absence of a written consent of the Executive which expressly
refers to a provision of this Section 3(c):
               (i) prior to a Change in Control, the substantial diminution in
the overall importance of the Executive’s role, as determined by a reduction in
the Executive’s targeted Annual Bonus opportunity (but not a reduction in the
Executive’s actual Annual Bonus payment), targeted stock-based incentive
compensation opportunity (but not a reduction in the Executive’s actual
stock-based incentive awards) or the Executive no longer being deemed to be an
“executive officer” of the Company as determined by the Board; provided,
however, that none of (I) a change in the Executive’s title, (II) a change in
the hierarchy, (III) a change in the Executive’s responsibilities from line to
staff or vice versa, and (IV) placing the Executive on

4



--------------------------------------------------------------------------------



 



temporary leave pending an inquiry into whether the Executive has engaged in
conduct that could constitute “Cause” under this Agreement, either individually
or in the aggregate shall be considered Good Reason;
               (ii) any failure by the Company to comply with any material
provision of this Agreement (including, without limitation, any provision of
Section 2 of this Agreement), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
               (iii) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement;
               (iv) following a Change in Control, the relocation of the
principal place of the Executive’s employment to a location that is more than 35
miles from such principal place of employment immediately prior to the date the
proposed Change in Control is publicly announced, or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Change in Control;
               (v) following a Change in Control, the Company’s requiring the
Executive or all or substantially all of the employees of the Company who report
directly to the Executive immediately prior to the date the proposed Change in
Control is publicly announced to be based at any office or location other than
such person’s office or location on such date;
               (vi) any failure by the Company to comply with and satisfy
Section 9(c) of this Agreement; or
               (vii) following a Change in Control, assignment to the Executive
of any duties inconsistent in any respect with the Executive’s position as in
effect immediately prior to the public announcement of the proposed Change in
Control (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, or any other action by the Company which
results in any diminution in such position, authority, duties or
responsibilities.
For purposes of this Section 3(c), any good faith determination of “Good Reason”
made by the Executive after a Change in Control shall be conclusive (including
any such determination when the Executive is then eligible for Retirement). In
the event the Company challenges the Executive’s determination of Good Reason,
the Company shall continue to make the payments and provide the benefits to the
Executive as set forth in Section 4(a). If it is finally determined pursuant to
the procedures set forth in this Agreement that the Executive’s termination was
not for Good Reason, the Executive shall reimburse the Company the amounts to
which it is finally determined to be entitled.
          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with this Agreement.
For purposes of this Agreement, a

5



--------------------------------------------------------------------------------



 



“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder. To be effective, a Notice of Termination given by
the Executive terminating employment with the Company for Good Reason must be
received by the Company no later than 60 days from the event(s) giving rise to
the Good Reason termination.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination, unless the Company agrees to a later date
no more than 30 days after such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Executive for Good Reason or
Retirement, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (iii) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination or any later date specified therein within 30 days of such notice,
as the case may be, (iv) if the Executive’s employment is terminated by reason
of death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be, and (v) if the Executive’s employment is
terminated by the Executive for other than Good Reason, death, Disability or
Retirement, the date that is 60 days after the date of receipt of the Notice of
Termination by the Company, provided, however, the Company may elect to waive
such notice or place the Executive on paid leave for all or any part of such
60-day period during which the Executive will be entitled to continue to receive
the Annual Base Salary but shall not receive any Annual Bonus or any other
payment from the Company other than reimbursement for expenses as contemplated
in Section 2(b)(iii) and continued participation in the employee benefit plans
as contemplated in Section 2(b)(ii).
          (f) Change in Control. For purpose of this Agreement, a “Change in
Control” shall mean:
               (i) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a

6



--------------------------------------------------------------------------------



 



Change in Control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (4) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection
(iii) of this Section 3(f); or
               (ii) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or contests by or on behalf of a Person other than the
Board; or
               (iii) Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from the Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board immediately prior to the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or
               (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

7



--------------------------------------------------------------------------------



 



     4. Obligations of the Company upon Termination. (a) Good Reason; Company
Termination other than for Cause, Death, Disability or Retirement. If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause, Death, Disability or Retirement or the Executive shall
terminate employment for Good Reason:
               (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of (A) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, and (B) the product of (1) an Annual Bonus of an amount equal
to the greater of (x) the highest annual cash incentive bonus paid by the
Company to the Executive for the three calendar years prior to the Date of
Termination or (y) the Executive’s then applicable “target” incentive bonus
under the then applicable cash incentive compensation plan prior to the Date of
Termination (the greater of clauses (x) or (y) is defined as the “Base Bonus”),
and (2) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365, to the extent not theretofore paid (the
“Pro Rata Bonus”), (C) any unpaid Annual Bonus for the prior year, and (D) any
accrued paid time off, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (A), (B), (C), and (D) shall be hereinafter
referred to as the “Accrued Obligations”).
For purposes of determining the Base Bonus hereunder, the Company shall exclude
any special or one-time bonuses and any premium enhancements to bonuses but
shall include any portions of bonuses (other than the excluded bonuses) which
have been deferred by the Executive;
               (ii) for each of the two years after the Executive’s Date of
Termination (the “Compensation Continuance Period”), the Company shall pay to
the Executive a cash benefit equal to the sum of (A) the Executive’s highest
Annual Base Salary during the twelve months immediately prior to the Date of
Termination, (B) the Base Bonus, and (C) the amount equal to the highest
matching contribution by the Company to the Executive’s account in the Company’s
401(k) plan for the three years immediately prior to the Date of Termination
(the payments described in clauses (A), (B) and (C) shall be hereinafter
referred to as the “Compensation Continuance Payments” and, together with the
benefits referred to in Sections 4(a)(iii), (iv), (v), (vi) and (vii), shall be
hereinafter referred to as the “Compensation Continuance Benefits”). The Company
shall make the Compensation Continuance Payments no more frequently than
semi-monthly (and may make the Compensation Continuance Payments in accordance
with the Company’s normal payroll policies and practices), and shall withhold
from the Compensation Continuance Payments all applicable federal, state and
local taxes. Notwithstanding anything contained in this Agreement to the
contrary, in the event a Change of Control has occurred on or prior to the Date
of Termination, the Company shall pay the Compensation Continuance Payments to
the Executive in a lump sum in cash within 30 days after the Date of
Termination.
               (iii) during the Compensation Continuance Period, the Company
shall continue medical, dental and life insurance benefits to the Executive
and/or the Executive’s

8



--------------------------------------------------------------------------------



 



family on a substantially equivalent basis to those which would have been
provided to them in accordance with the medical, dental and life insurance
programs described in Section 2(b)(iv) of this Agreement if the Executive’s
employment had not been terminated. At the end of the Compensation Continuance
Period, if eligible to participate in the applicable programs described in
Section 2(b)(iv) as a “retiree”, the Executive will be treated as a “retiree”
under such programs. If the Date of Termination is after a Change in Control and
the Executive is not eligible for retiree coverage after the Compensation
Continuance Period, the Executive and/or the Executive’s family will receive
medical coverage for the remainder of the Executive’s life through the Company
at its cost of providing this coverage. Notwithstanding the foregoing, in the
event the Executive becomes reemployed with another employer and becomes
eligible to receive medical, dental and/or life insurance benefits from such
employer, the medical, dental and/or life insurance benefits described herein
shall be secondary to such benefits during the period of the Executive’s
eligibility, but only to the extent that the Company reimburses the Executive
for any increased cost and provides any additional benefits necessary to give
the Executive the benefits provided hereunder. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have terminated employment with the Company on
the Date of Termination. Notwithstanding the foregoing, if the Company
reasonably determines that providing continued coverage under one or more of its
welfare benefit plans contemplated herein could adversely affect the tax
treatment of other participants covered under such plans, or would otherwise
have adverse legal ramifications, the Company may, in its discretion, either
(A) provide other coverage at least as valuable as the continued coverage
through insurance or otherwise, or (B) pay the Executive a lump sum cash amount
that reasonably approximates the after-tax value to the Executive of the
premiums for continued coverage, in lieu of providing such continued coverage;
               (iv) during the Compensation Continuance Period, to the extent
not otherwise vested in accordance with the Company’s stock compensation plans
nor pursuant to the terms of the applicable awards, all unvested options to
purchase shares of Company common stock and restricted stock awards will
continue to vest in accordance with the applicable terms of such stock option or
restricted stock grants as if the Executive’s employment with the Company had
not been terminated. At the end of the Compensation Continuance Period, to the
extent not otherwise vested in accordance with the preceding sentence, all
unvested stock options and restricted stock awards will vest. Notwithstanding
the termination of the Executive’s employment with the Company, all stock
options granted to the Executive as of the date of this Agreement and during the
Employment Period will be exercisable until the scheduled expiration date of
such stock options; provided, however, in the event any such stock options are
designated as “incentive stock options” pursuant to section 422 of the Code (as
defined herein), such stock options shall be treated as non-qualified stock
options for purposes of this sentence to the extent that they are exercised
after the period specified in section 422(a)(2) of the Code (to the extent such
provision applies);
               (v) during the Compensation Continuance Period, the Executive
shall be entitled to continue to participate in the Company’s fringe benefit and
perquisite plans or

9



--------------------------------------------------------------------------------



 



programs in which the Executive participated immediately prior to the Date of
Termination, in each case in accordance with the Company’s plans, programs,
practices and policies;
               (vi) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies (excluding any severance plan, program,
policy or practice) through the Date of Termination, including without
limitation, payment of any amounts previously deferred by the Executive in the
Company’s deferred compensation plans in accordance with the terms of such plans
and the Executive’s elections thereunder (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”); and
               (vii) the Company will provide outplacement services to the
Executive in accordance with the Company’s policies generally applicable to
involuntarily terminated employees.
          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations, Other
Benefits, and the payment of an amount equal to the Executive’s Annual Base
Salary. Accrued Obligations and cash payments pursuant to the preceding sentence
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
4(b) shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, death benefits then applicable to
the Executive.
          (c) Retirement. If the Executive’s employment is terminated by reason
of the Executive’s Retirement during the Employment Period, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations and Other Benefits. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as utilized in this Section 4(c) shall include, without
limitation, and the Executive shall be entitled to receive, all retirement
benefits then applicable to the Executive.
          (d) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, Other Benefits, and the payment of an amount equal to
the Executive’s Annual Base Salary. Accrued Obligations and the cash payments
pursuant to the preceding sentence shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 4(d)
shall include,

10



--------------------------------------------------------------------------------



 



and the Executive shall be entitled after the Disability Effective Date to
receive, disability and other benefits then applicable to the Executive.
          (e) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason (other than for Retirement) during the Employment Period, this Agreement
shall terminate without further obligations of the Company to the Executive
other than the obligation to pay to the Executive (x) her Annual Base Salary
through the Date of Termination, (y) the amount of any compensation previously
deferred by the Executive, and (z) Other Benefits, in each case only to the
extent owing and theretofore unpaid.
          (f) Delayed Payment Date. Notwithstanding any provision to the
contrary in this Agreement, if the Executive is deemed at the time to be a “key
employee” within the meaning of that term under Section 416(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Code, no payments or benefits to which the Executive
otherwise becomes entitled under this Agreement shall be made or provided to the
Executive prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service” (as such
term is defined in Treasury Regulations issued under Section 409A of the Code)
or (ii) the date of the Executive’s death. Upon the expiration of the applicable
Code Section 409A(a)(2) deferral period referred to in the preceding sentence,
all payments and benefits deferred pursuant to this Section 4(f) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
     5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify (excluding any severance plan or program
of the Company), nor shall anything herein limit or otherwise affect such rights
as the Executive may have under any contract or agreement with the Company or
any of its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
     6. Full Settlement. Except as specifically provided in this Agreement, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions

11



--------------------------------------------------------------------------------



 



of this Agreement and, such amounts shall not be reduced whether or not the
Executive obtains other employment. The Executive acknowledges and agrees that
subject to the payment by the Company of the benefits provided in this Agreement
to the Executive, in no event will the Company or its subsidiaries or affiliates
be liable to the Executive for damages under any claim of breach of contract as
a result of the termination of the Executive’s employment. In the event of such
termination, the Company shall be liable only to provide the benefits specified
in this Agreement. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest by the Company, the Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. Notwithstanding
the foregoing, if it is finally judicially determined that the Executive brought
any claims contemplated in the previous sentence in bad faith, the Executive
shall reimburse the Company for such fees and expenses which are reasonably
related to such bad faith claim.
     7. Covenants. (a) The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret, non-public or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their related businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies (or predecessors thereto). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In addition to the foregoing, the
Executive will refrain from taking any action or making any statements, written
or oral, which are intended to or which disparage the business, goodwill or
reputation of the Company or any of its affiliated companies, or their
respective directors, officers, executives or other employees, or which could
adversely affect the morale of employees of the Company or any of its affiliated
companies.
          (b) (i) While employed by the Company and for two years after the Date
of Termination (which may include the Compensation Continuance Period), the
Executive shall not, directly or indirectly, on behalf of the Executive or any
other person, (A) solicit for employment by other than the Company,
(B) encourage to leave the employ of the Company, or (C) interfere with the
Company’s or its affiliated companies’ relationship with, any person employed by
the Company or its affiliated companies.
               (ii) While employed by the Company and for two years after the
Date of Termination (which may include the Compensation Continuance Period),
subject to the provisions of Rule 5.6 of the North Carolina State Bar Code of
Professional Responsibility, the Executive will not become a director, officer,
employee or consultant engaging in activities similar to those performed by a
senior officer for any business which is in competition with any line of
business of the Company or its affiliates and in which the Executive
participated in a

12



--------------------------------------------------------------------------------



 



direct capacity while she was employed by the Company or its affiliates
(including predecessors thereof) at any time within the one year period
preceding the Date of Termination and which has offices in any location in which
the Executive had supervisory responsibility in the geographic footprint of
Wachovia Bank, National Association (or successors thereto, including but not
limited to, Alabama, Arizona, California, Connecticut, Delaware, Florida,
Georgia, Maryland, Mississippi, Nevada, New Jersey, New York, North Carolina,
Pennsylvania, South Carolina, Tennessee, Texas, Virginia, and Washington, D.C.
plus any other state or states added during the Employment Period) during that
one year period; provided that the parties acknowledge that the Executive
engaging in the private practice of law shall not constitute a violation of this
Section 7(b)(ii). The Executive expressly acknowledges the reasonableness of
such restrictions and such geographic area. Further, during such period, the
Executive will not acquire an equity or equity-like interest in such an
organization for her own account, except that he may acquire equity interests of
not more than 5% of any such organization from time to time as an investment.
Notwithstanding anything to the contrary contained herein, this Section 7(b)(ii)
shall not apply if the Executive terminates employment with the Company pursuant
to Retirement or the Executive terminates employment with the Company for any
reason following a Change in Control or the Company terminates the Executive’s
employment for any reason following a Change in Control. Upon the Executive’s
request to the Company’s Chief Executive Officer, the Company will provide an
advance opinion as to whether a proposed activity would violate the provisions
of this Section 7(b)(ii).
               (iii) During the Compensation Continuance Period, the Executive
shall provide consulting services to the Company at such time or times as the
Company shall reasonably request, subject to appropriate notice and to
reimbursement by the Company of all reasonable travel and other expenses
incurred and paid by the Executive in accordance with the Company’s then-current
policy for expense reimbursement. In the event the Executive shall engage in any
employment permitted hereunder during the Compensation Continuance Period for
another employer or on a self-employed basis, the Executive’s obligation to
provide the consulting services hereunder shall be adjusted in accordance with
the requirements of such employment.
          (c) In the event of a breach or threatened breach of this Section 7,
the Executive agrees that the Company shall be entitled to injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach and, prior to a Change in Control, the Company may terminate the
Compensation Continuance Period and the Compensation Continuance Benefits, if
applicable, in its sole discretion. The Executive acknowledges that monetary
damages would be inadequate and insufficient remedy for a breach or threatened
breach of Section 7. Following the occurrence of a Change in Control, in no
event shall an asserted violation of the provisions of this Section 7 constitute
a basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement. If it is finally determined pursuant to the
procedures set forth in this Agreement that the Executive did not breach this
Section 7, the Company shall reimburse the Executive the amounts to which it is
finally determined to be entitled.

13



--------------------------------------------------------------------------------



 



          (d) Any termination of the Executive’s employment or of this Agreement
shall have no effect on the continuing operation of this Section 7; provided,
however, upon termination of this Agreement due to the Company’s or the
Executive’s failure to extend the term of this Agreement pursuant to
Section 1(b), Section 7(b)(ii) shall no longer apply to the Executive if the
Executive’s employment shall terminate after the term of this Agreement expires;
and provided, further, Section 7(b)(ii) shall not apply if the Executive
terminates employment with the Company pursuant to Retirement or the Executive
terminates employment with the Company for any reason following a Change in
Control or the Company terminates the Executive’s employment for any reason
following a Change in Control.
          (e) The Executive hereby agrees that prior to accepting employment
with any other person or entity during the Employment Period or during the two
years following the Date of Termination (which may include the Compensation
Continuance Period), the Executive will provide such prospective employer with
written notice of the existence of this Agreement and the provisions of Section
3(e) and this Section 7, with a copy of such notice delivered simultaneously to
the Company in accordance with Section 12(c). The foregoing provision shall not
apply if the Company terminates the Executive’s employment without Cause
following a Change in Control, or if the Executive terminates employment for
Good Reason following a Change in Control.
          (f) The Executive hereby covenants that her execution of this
Agreement and performance of the obligations under this Agreement do not and
will not conflict with, violate the terms of, or constitute a default under, and
will be in compliance with (i) any agreement or instrument to which the
Executive is a party or by which the Executive is bound, or to which the
Executive is subject and (ii) any order, rule, law, regulation or other legal
requirement applicable to the Executive. The Executive covenants that she is not
a party to any employment agreement. In addition, she covenants that she is not
subject to any contractual post-termination employment restrictions other than a
covenant not to solicit away Citigroup employees for a period of twelve months
following her termination of employment with Citigroup.
     8. Certain Additional Payments by the Company. (a) Except as set forth
below or in Section 11 of this Agreement, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive following a Change in Control (whether paid or payable or distributed
or distributable pursuant to the terms of the Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor statute) or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

14



--------------------------------------------------------------------------------



 



          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by KPMG LLP or
such other certified public accounting firm reasonably acceptable to the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive within 30 business days of the receipt of
notice from the Company that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive by the due date
for the payment of any Excise Tax, or, if earlier, 30 days after the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order to
effectively contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such

15



--------------------------------------------------------------------------------



 



claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
          (d) If, after the receipt of an amount advanced by the Company
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto) upon receipt thereof. If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 8(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial or refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
          (e) For purposes of this Section 8, any reference to the Executive
shall be deemed to include the Executive’s surviving spouse, estate and/or
beneficiaries with respect to payments or adjustments provided by this
Section 8.
     9. Successors. (a) This Agreement is personal to the Executive and without
the prior consent of the Company shall not be assignable by the Executive
otherwise than by will or

16



--------------------------------------------------------------------------------



 



the laws of descent and distribution.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly in writing and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     10. Arbitration. Except with respect to the Company’s rights to injunctive
relief for matters arising under Section 7 of this Agreement, any disputes or
controversies arising under or in connection with this Agreement (including,
without limitation, whether any such disputes or controversies have been brought
in bad faith) shall be settled exclusively by arbitration in Charlotte, North
Carolina in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect; provided, however, that the Company may
invoke the American Arbitration Association’s Optional Rules for Emergency
Measures of Protection. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.
     11. Limitation on Payments. Notwithstanding anything to the contrary
contained in this Agreement, including without limitation, Sections 4, 5, 6, 8
and 12(g), aggregate payments by the Company to the Executive under this
Agreement that constitute “Severance Benefits” within the meaning of the
Wachovia Corporation Policy Regarding Shareholder Approval of Future Severance
Agreements shall not exceed the sum of (a) the Executive’s Annual Base Salary
plus (b) the highest annual bonus awarded to the Executive in any of the three
full fiscal years immediately preceding the Executive’s termination of
employment, times 2.99, as determined in accordance with such policy.
     12. General Provisions. (a) Governing Law; Amendment; Modification. This
Agreement shall be governed and construed in accordance with the laws of the
State of North Carolina, without reference to principles of conflict of laws.
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.
          (b) Severability. If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.

17



--------------------------------------------------------------------------------



 



          (c) Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or forty-eight (48) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as registered or certified mail — addressed, in
the case of the Executive, to such Executive at her residential address, and in
the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as the Executive or the Company may
designate in writing at any time or from time to time to the other party. In
lieu of notice by deposit in the U.S. mail, a party may give notice by telegram
or telex.
          (d) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (e) Strict Compliance. The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3(c) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement. The waiver, whether express or implied, by either party
of a violation of any of the provisions of this Agreement shall not operate or
be construed as a waiver of any subsequent violation of any such provision.
          (f) Entire Understanding. From and after the Effective Date this
Agreement (including Appendix A) shall supersede any other agreement between the
parties with respect to the subject matter hereof.
          (g) Conflicts with Plans. To the extent any plan, policy, practice or
program of or contract or agreement with the Company attempts to cap, restrict,
limit or reduce payments to the Executive hereunder, such caps, restrictions,
limitations or reductions are expressly modified to permit the payments
contemplated hereby and the parties intend that the terms of this Agreement
shall be construed as having precedence over any such caps, restrictions,
limitations or reductions.
          (h) Release and Waiver of Claims. In consideration of any Compensation
Continuance Benefits the Company provides to the Executive under this Agreement,
the Executive upon termination of employment with the Company shall execute a
separate general release and waiver of claims in favor of the Company, its
affiliates and personnel in a form acceptable to the Company. The Executive
shall not be eligible for any Compensation Continuance Benefits until the
Executive has executed such release and waiver of claims.
          (i) Creditor Status. No benefit or promise hereunder shall be secured
by any specific assets of the Company. The Executive shall have only the rights
of an unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

18



--------------------------------------------------------------------------------



 



          (j) No Assignment of Benefits. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
set off in respect of any claim, debt or obligation, or similar process.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Executive has signed this
Agreement under seal, all as of the date and year first above written.

     
WACHOVIA CORPORATION
  ATTEST:
                     [SEAL]
   
 
   
By: /s/ G. Kennedy Thompson
  /s/ Mark C. Treanor
Name: G. Kennedy Thompson
  Mark C. Treanor
Title: Chief Executive Officer
       Secretary
 
   
/s/ Jane C. Sherburne
Jane C. Sherburne
   

20



--------------------------------------------------------------------------------



 



Appendix A
Position as of the Effective Date: Senior Executive Vice President, Secretary,
General Counsel, and member of the Operating Committee of the Company, reporting
to the Chief Executive Officer of the Company.
Annual Base Salary as of the Effective Date: $467,000.
Annual Bonus for 2008: For 2008, the Executive will receive a guaranteed minimum
cash incentive of $1,750,000 (including if the Executive’s employment terminates
in 2008 or 2009 prior to payment of such amount, other than the Executive’s
voluntary termination other than for Good Reason or a termination by the Company
for Cause). This payment will be subject to applicable withholding taxes and
standard deductions and will be payable on February 28, 2009 or as soon
thereafter as reasonably practicable. If the Executive’s employment is
terminated by the Company other than for Cause or the Executive terminates her
employment for Good Reason, in each case prior to the payment of the Annual
Bonus for 2008, for purposes of Section 4(a)(ii)(B) of this Agreement the Base
Bonus shall be, and for purposes of Section 11(b) of this Agreement the “highest
annual bonus awarded to the Executive in any of the three full fiscal years
immediately preceding the Executive’s termination of employment” shall be,
$1,750,000.
Annual stock-based compensation award for 2008: The Executive will receive a
guaranteed minimum equity award for 2008 with an economic value of $2,000,000
provided that the Executive has not voluntarily terminated her employment for
any reason other than Good Reason or has not been terminated by the Company for
Cause as of the date such equity award is made. For 2008, the Executive will
receive 20% of the economic value of such award in the form of stock options and
80% in the form of restricted stock. Both the stock options and restricted stock
shall vest over 5 years in equal annual installments from the date of grant
(currently scheduled for February 17, 2009). Stock options shall be exercisable
for a 10 year period from the date of grant. The grants will be subject to the
terms and conditions of the Stock Incentive Plan (or successor plan) and
applicable award agreements. Applicable award agreements will provide for
accelerated vesting in event of the termination of the Executive’s employment
due to death, Disability, by the Company other than for Cause or by the
Executive for Good Reason. In the event that the Executive’s employment is
terminated due to death, Disability, by the Company other than for Cause or by
the Executive for Good Reason prior to granting of such awards, the $2,000,000
will be paid in a cash lump sum to the Executive (or her estate, if applicable),
subject to applicable withholding taxes and the applicable limits of Wachovia’s
Policy Regarding Shareholder Approval of Future Severance Agreements (it being
understood that to the extent such policy limits such cash payments, such cash
payments shall be reduced to the limits imposed by such policy).
Annual Bonus and stock-based incentive plans following 2008: The Executive will
be eligible to participate in the Operating Committee Incentive Plan. In the
years following 2008 during the Employment Period, the Committee will establish
the Executive’s target incentive award and target equity award based on its
annual review of target compensation for executive officers and

21



--------------------------------------------------------------------------------



 



the market for executive compensation in October of each year. Beginning with
the 2009 performance year, the Executive’s incentive compensation will be based
on the Executive’s target compensation, and will be adjusted based on the
Company’s performance and the Executive’s individual performance.
Sign-On Arrangements:

  (A)   Upfront Bonus: The Executive is eligible to receive an “upfront” bonus
of $500,000, minus required taxes and withholdings, payable in a lump sum as
promptly as practicable following the Effective Date. In the event the Executive
voluntarily terminates employment with the Company within one year of the
Effective Date for any reason other than Good Reason or the Company terminates
her employment for Cause, the Executive will reimburse the Company within thirty
(30) days of the Date of Termination (or have deducted from amounts still owed
the Executive, other than amounts which constitute deferred compensation
pursuant to Section 409A of the Code) such upfront bonus (net of taxes withheld)
in the following amount: 0-6 months employed — 75%; and 6-12 months employed —
50%.     (B)   Upfront Stock Award: The Company will recommend at the first
meeting of the Committee after the Effective Date, that the Executive be
considered to receive stock options or restricted shares with an economic value
of $1,750,000 under the Company’s Stock Incentive Plan, provided that the
Executive is an active employee of the Company on that date. For purposes of
determining the number of stock options to grant, a stock option value equal to
25% of the average closing price for the 30 trading days ending the last trading
day in the month prior to grant will be used. For purposes of determining the
number of shares of restricted stock to grant, a stock value equal to the
average closing price for the 30 trading days ending the last trading day in the
month prior to grant will be used. Any grant of restricted stock or stock
options will be subject to the approval of the Committee at the meeting wherein
they review such awards. The effective date of the grant will be the date of
such meeting, and the option price on any options granted will be the closing
price of the Company’s common stock on the date of grant. Vesting for both the
stock options and restricted shares will occur in equal annual installments over
(5) five years. The grants are subject to the terms and conditions of the Stock
Incentive Plan. Applicable award agreements will provide for accelerated vesting
in event of the termination of the Executive’s employment due to death,
Disability, by the Company other than for Cause or by the Executive for Good
Reason. The Executive will advise the Company’s Executive Compensation
department of her desired mix of stock options and restricted stock (e.g., 20%
options and 80% restricted stock) by August 1, 2008.

22



--------------------------------------------------------------------------------



 



  (C)   Make-Whole Award: If the Executive becomes an employee of the Company as
contemplated herein, the Executive will forfeit certain unvested shares of stock
from her current employer. The Company will recommend at the first meeting of
the Committee following the Effective Date that the Executive be awarded a grant
of restricted shares under the Stock Incentive Plan. The number of shares the
Executive will receive will be based on the value of the 30 day average closing
price of Citigroup shares in the 30 days preceding the date of such grant times
the number of forfeited shares. This value will be converted into a number of
shares of the Company’s common stock based on the 30 day average closing price
of the Company’s stock over the same period. Such recommendation will be made
only if the following two conditions are met: (1) the Executive shall have
provided full documentation of the ownership and plan documents for Citigroup
shares owned, and (2) the Executive shall remain employed by the Company on the
date the recommendation is made. Any grant of stock will be subject to the
approval of the Committee at the meeting wherein they review such awards. The
effective date of the grant will be the date of such meeting. Vesting of the
restricted stock will occur in equal annual installments over (3) three years.
The grants are subject to the terms and conditions of the Stock Incentive Plan.
Applicable award agreements will provide for accelerated vesting in event of the
termination of the Executive’s employment due to death, Disability, by the
Company other than for Cause or by the Executive for Good Reason.

Expenses: The Executive will be reimbursed for the Executive’s weekly
commutation costs between Washington, D.C. and Charlotte, N.C. Such
reimbursement will be applicable until August 1, 2010 and may be extended by
mutual agreement thereafter. Such reimbursement will be considered taxable
income to the Executive.

23